Case 1:19-cv-00157-GNS-HBB Document 117 Filed 08/05/21 Page 1 of 5 PageID #: 1367




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                   BOWLING GREEN DIVISION
                             CIVIL ACTION NO. 1:19-CV-00157-GNS-HBB


  CHRISTOPHER DALTON THOMAS                                                                           PLAINTIFF


  VS.


  DEB HAALAND1                                                                                      DEFENDANT

                                         MEMORANDUM OPINION
                                             AND ORDER

          Before the Court is a Motion to Amend Pleadings filed by Plaintiff Christopher D. Thomas

  (DN 96). In compliance with the undersigned’s order (DN 101), Thomas filed his proposed

  Fourth Amended Complaint (DN 107), Defendant Deb Haaland filed a response (DN 112), and

  Thomas filed a reply (DN 113). For the reasons set forth below, Thomas’ motion (DN 96) is

  GRANTED IN PART and DENIED IN PART.

                                                  Thomas’ Motion

          Thomas’ proposed Fourth Amended Complaint expands upon the causes of action under

  Title VII and Americans with Disabilities Act that the Court has allowed to proceed for further

  development. It also adds the following new causes of action: (1) a federal Whistleblower

  Protection Act claim premised upon his reporting dangerous and illegal uses of pesticides while

  he was an employee of the Commonwealth of Kentucky in 2013; (2) a claim under the False

  Claims Act; (3) a claim under 18 U.S.C. § 1001; (4) claims pursuant to 42 U.S.C. §§ 1983 and

  1985; and (5) a claim under 42 U.S.C. § 1981.


  1 The current Secretary of the Department of Interior is Deb Haaland. Therefore, David L. Bernhardt, the former
  Secretary of the Department of Interior, has been substituted by Haaland as Defendant in the docket sheet pursuant to
  Fed. R. Civ. P. 25(d).
Case 1:19-cv-00157-GNS-HBB Document 117 Filed 08/05/21 Page 2 of 5 PageID #: 1368




                                          Haaland’s Response

         Haaland argues that Thomas’ motion should be denied because adding the proposed

  additional causes of action would be futile. Haaland provides comprehensive explanations why

  each of the proposed additional causes of action could not withstand a motion to dismiss under

  Fed. R. Civ. P. 12(b)(6) and/or 12(b)(1).

                                              Thomas’ Reply

         Thomas rehashes his assertions concerning the proposed cause of action under the

  Whistleblower Protection Act.       Thomas acknowledges that the False Claims Act may not

  applying here, and he asks the Court to allow him to instead pursue a cause of action under the

  Federal Tort Claims Act. Thomas concedes that he lacks sufficient legal knowledge to respond

  to Haaland’s contentions as to his proposed claims under 18 U.S.C. § 1001 and 42 U.S.C. §§ 1981,

  1983, and 1985.

                                               Discussion

         Pursuant to Fed. R. Civ. P. 15(a)(2), leave to amend a complaint shall be freely granted

  “when justice so requires.” In assessing the interests of justice, the Court should consider several

  factors, including “undue delay in filing, lack of notice to the opposing party, bad faith by the

  moving party, repeated failure to cure deficiencies by previous amendments, undue prejudice to

  the opposing party, and futility of amendment.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998)

  (quoting Brooks v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)); see also Colvin v. Caruso, 605 F.3d

  282, 294 (6th Cir. 2010) (“A motion to amend a complaint should be denied if the amendment is

  sought in bad faith, for dilatory purposes, results in undue delay or prejudice to the opposing party,

  or would be futile.”).


                                                    2
Case 1:19-cv-00157-GNS-HBB Document 117 Filed 08/05/21 Page 3 of 5 PageID #: 1369




         In the Sixth Circuit, leave to amend a pleading may be denied on grounds of futility only

  if the amended pleading could not withstand a Rule 12(b)(6) motion to dismiss. See Demings v.

  Nationwide Life Ins. Co., 593 F.3d 486, 490 (6th Cir. 2010); Kottmyer v. Maas, 436 F.3d 684,

  691-692 (6th Cir. 2006); Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000).

  “The test, therefore, is whether the proposed amended pleading, with all the factual allegations

  accepted as true, states a claim for relief, not whether the claim is factually supportable or would

  be sufficient to withstand a motion for summary judgment.” Cato v. Prelesnik, No. 1:08-cv-1146,

  2010 WL 707336, at *2 (W.D. Mich. Feb. 22, 2010) (citing Rose, 203 F.3d at 420-421); see also

  Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (In order to survive a motion to dismiss, “a complaint

  must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Additionally, a

  proposed amendment will not survive a Rule 12(b)(6) motion to dismiss if no law supports the

  claim made. Neitzke v. Williams, 490 U.S. 319, 327-328 (1989).

         The undersigned will now address, in reverse order, the arguments of the parties. Haaland

  argues, Thomas concedes, and the undersigned finds that the proposed additional claims under the

  False Claims Act, 18 U.S.C. § 1001, and 42 U.S.C. §§ 1981, 1983 and 1985 would be futile.

  Additionally, to the extent that Thomas seeks leave to pursue a claim under the Federal Tort Claims

  Act, instead of the False Claims Act, such a claim would be futile because the Court lacks subject

  matter jurisdiction due to Thomas failing to exhaust administrative remedies required by the

  Federal Tort Claims Act. See Caviar v. United States Fish & Wildlife Servs., No. 1:07-CV-304,

  2008 WL 5245898, at *7-8 (E.D. Tenn. Dec. 15, 2008) (citations omitted). Therefore, Thomas’




                                                    3
Case 1:19-cv-00157-GNS-HBB Document 117 Filed 08/05/21 Page 4 of 5 PageID #: 1370




  motion will be denied as to his proposed additional claims under the False Claims Act, 18 U.S.C.

  § 1001, and 42 U.S.C. §§ 1981, 1983 and 1985 because these claims would be futile.

         Next, Haaland argues, Thomas does not dispute, and the Court finds that a claim under the

  Whistleblower Protection Act would be futile because Thomas failed to exhaust the mandatory

  administrative remedies, set forth in the Civil Service Reform Act, that are a jurisdictional

  prerequisite to suit. See Weaver v. United States Info. Agency, 87 F.3d 1429, 1433 (D.C. Cir.

  1996); Magowan v. Lowery, 166 F. Supp. 3d 39, 64 n.9 (D. D.C. 2016); Manning v. McDonald,

  3:16-CV-00706, 2016 WL 8254929, at *3 (M.D. Tenn. Nov. 9, 2016), report and recommendation

  adopted by 2017 WL 587979 (M.D. Tenn. Feb. 13, 2017). Therefore, Thomas’ motion will be

  denied as to his proposed additional claim under the Whistleblower Protection Act because this

  claim would be futile.

         Finally, Haaland has not objected the proposed Fourth Amended Complaint to the extent

  that it expands upon the existing causes of action under Title VII and Americans with Disabilities

  Act that the Court has already allowed to proceed for further development. Therefore, Thomas’

  motion will be granted to the extent that his proposed Fourth Amended Complaint expands upon

  the existing causes of action under Title VII and Americans with Disabilities Act.




                                                  4
Case 1:19-cv-00157-GNS-HBB Document 117 Filed 08/05/21 Page 5 of 5 PageID #: 1371




                                               ORDER

           IT IS HEREBY ORDERED that Thomas’ Motion to Amend Pleadings (DN 96)

  is DENIED IN PART and GRANTED IN PART.

           IT IS FURTHER ORDERED that Thomas’ Motion to Amend Pleadings is DENIED as

  to his proposed additional claims under the False Claims Act, 18 U.S.C. § 1001, 42 U.S.C. §§ 1981,

  1983 and 1985, the Federal Tort Claims Act, and the Whistleblower Protection Act because they

  would be futile.

           IT IS FURTHER ORDERED that Thomas’ Motion to Amend Pleadings is GRANTED

  to the extent his proposed Fourth Amended Complaint expands upon the existing causes of action

  under Title VII and Americans with Disabilities Act that the Court has already allowed to proceed

  for further development.

           IT IS FURTHER ORDERED that the Clerk of the Court is directed to file the proposed

  Fourth Amended Complaint (DN 107).

           IT IS FURTHER ORDERED that by no later than August 27, 2021, Haaland must

  answer or otherwise respond to those portions of the Fourth Amended Complaint expanding upon

  the existing causes of action under Title VII and Americans with Disabilities Act that the Court

  has already allowed to proceed for further development.

   August 5, 2021




  Copies:           Christopher Dalton Thomas, pro se
                    Counsel of Record

                                                  5
